          Case 1:19-cv-01871-TSC Document 28 Filed 04/30/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 9REN Holding S.À.R.L.,

                Plaintiff,                                 The Hon. Tanya S. Chutkan
                                                           Case No. 19-cv-1871
        v.

 Kingdom of Spain,

                Defendant.


                                     Joint Status Report

       Pursuant to the Court’s Minute Order dated September 30, 2020, Plaintiff, 9REN Holding

S.À.R.L. (“9REN”), and Defendant, the Kingdom of Spain (“Spain”) (collectively, the “Parties”),

submit this Joint Status Report regarding the ongoing annulment proceedings in 9Ren Holding

S.a.r.l. v. Kingdom of Spain, ICSID Case No. ARB/15/15 (“Annulment Proceedings”).

       No developments have occurred in the Annulment Proceedings, which remain pending

before the ICSID Annulment Committee, since the Parties’ March 31, 2021 Joint Status Report.

Dated: April 30, 2021

Respectfully submitted,

KING & SPALDING LLP                               SQUIRE PATTON BOGGS (US) LLP

By: /s/ James E. Berger                           By: /s/ Miriam K. Harwood
James E. Berger (D.C. Bar No. 481408)             Miriam K. Harwood (PHV granted
Charlene C. Sun (D.C. Bar No. 1027854)            12/23/2019)
1185 Avenue of the Americas                       Eridania Perez-Jaquez (PHV granted
New York, NY 10036-4003                           01/15/2019)
Tel: (212) 556-2200                               Carlos E. Guzman Plascencia (PHV
Fax: (212) 556-2222                               granted 01/15/2019)
Email: jberger@kslaw.com                          30 Rockefeller Plaza, 23rd Floor
Email: csun@kslaw.com                             New York, New York, 10112
                                                  Tel.: (212) 872-9852
Attorneys for Plaintiff                           Fax: (212) 872-9815
        Case 1:19-cv-01871-TSC Document 28 Filed 04/30/21 Page 2 of 3




9REN Holding S.À.R.L.                     Email: miriam.harwood@squirepb.com
                                          eridania.perez@squirepb.com
                                          carlos.guzman@squirepb.com
                                          -and-

                                          Mitchell R. Berger (D.C. Bar No. 385467)
                                          2550 M Street, N.W.
                                          Washington, D.C. 20037
                                          Tel.: (202) 457-6000
                                          Fax: (202) 457-6315
                                          Email: mitchell.berger@squirepb.com

                                          -and-

                                          Raúl B. Mañón (PHV granted 01/15/2019)
                                          200 South Biscayne Boulevard, Suite 4700
                                          Miami, Florida 33131
                                          Tel: 305-577-7000
                                          Fax: 305-577-7001
                                          Email: raul.manon@squirepb.com

                                          Attorneys for Defendant
                                          The Kingdom of Spain




                                      2
            Case 1:19-cv-01871-TSC Document 28 Filed 04/30/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 30, 2021, I electronically filed the foregoing pleading with

the Clerk of Court using the CM/ECF system and thereby served electronic copy upon counsel of

record.



                                                       /s/ James E. Berger




                                                   3
